EXHIBIT 10.3










From: Mark A Smith [mailto:mas1@ctelco.net] Sent: Tuesday, July 31, 2012 1:25
PMTo: 'Ed Schafer' (ed@schafer.net)'Subject: COMP & Extension: Ed Schafer




Ed,

Please review attachments & language below:

By this email we are memorializing the verbal agreement (effective July 15,
2012), between you and the Company  pursuant to which the Company acknowledges
that:  a)you have made deferrals of cash compensation beyond the terms of your
employment agreement (copy attached hereto)and have agreed to continue to do so;
b)  your services have exceeded (in quality & quantity) the requirements of the
employment agreement; & c)  you have agreed to negotiate terms to continue to
serve Bion as a non-executive vice chairman and director after the term of your
employment agreement expires.  In consideration of these (and other) items,  
you are hereby granted: a)  options (pursuant to the Company’s 2006 Consolidated
Incentive Plan(‘Plan’) to purchase 100,000 shares of the Company’s common stock
at a price of $2.10 per share until December 31, 2018 which will vest
immediately & b) 25,000 shares of Contingent Stock Bonuses (pursuant to the
Plan) which will be issued on January 1 of the first year after the Company’s
common stock equals or exceeds $10.00 per share which Contingent Stock Bonus is
immediately vested.

Please confirm you assent by email.

Thanks,

Mark









